Citation Nr: 0323722	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchitis.  

2.  Entitlement to service connection for amputation, right 
fifth toe, secondary to service-connected postoperative 
residuals, fracture, mid-shaft, right femur with retained rod 
and limitation of motion, right knee and hip.

3.  Entitlement to service connection for amputation, left 
fifth toe, secondary to service-connected postoperative 
residuals, fracture, mid-shaft, right femur with retained rod 
and limitation of motion, right knee and hip.

4.  Entitlement to service connection for arthritis of the 
hips, knees and fingers.  

5.  Entitlement to an increased rating for service-connected 
postoperative residuals, fracture, mid-shaft, right femur 
with retained rod and limitation of motion, right knee and 
hip, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1982 to January 
1992.

The veteran's appeal as to the issues listed above arose from 
a June 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas, which 
determined that no new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for bronchitis, and which denied claims of 
entitlement to service connection for amputation, right and 
left fifth toes, with the amputation of both toes claimed as 
secondary to service-connected postoperative residuals, 
fracture, mid-shaft, right femur with retained rod and 
limitation of motion, right knee and hip.  At that time, the 
RO also denied a claim of entitlement to service connection 
for arthritis of the hips, knees and fingers, and denied a 
claim of entitlement to an increased rating for service-
connected postoperative residuals, fracture, mid-shaft, right 
femur with retained rod and limitation of motion, right knee 
and hip, evaluated as 20 percent disabling.  The veteran has 
appealed.  







REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




